Exhibit 99.1 ICON Cash Flow Partners L.P. Seven 2007 Year End Liquidation Update This update covers the activity for calendar year 2007.It is intended to give registered representatives and the investors of ICON Cash Flow Partners L.P. Seven (“Fund Seven”) a description of Fund Seven’s activities during the period and provide an outlook for the future.As a fund manager, ICON Capital Corp. (“ICON”) has actively and prudently managed Fund Seven’s portfolio to yield the best possible return to investors.As a public program, Fund Seven has reported to you regularly through quarterly, annual and current reports filed with the SEC.However, since Fund Seven had only one remaining asset – its investment in North Sea (Connecticut) Limited Partnership, which is entitled to receive the proceeds from the litigation regarding the Rowan Halifax mobile offshore jack-up drilling rig (discussed below), if and when received, and in order to reduce Fund Seven’s expenses and to maximize potential distributions to its investors – Fund Seven transferred all of its remaining assets and liabilities to the ICON Cash Flow Partners L.P. Seven Liquidating Trust, a Delaware Statutory Trust (the “Liquidating Trust”). As of July 12, 2007, Fund Seven’s limited partnership interests were exchanged for an equal number of beneficial interests in the Liquidating Trust. Accordingly, a certificate of cancellation terminating Fund Seven’s legal existence was filed on July 12, 2007.In addition, Fund Seven’s reporting obligations with the SEC ceased as of July 12, 2007. The Liquidating Trust is required to file an annual report with the SEC under cover of a Form 10-K showing the assets and liabilities of the Liquidating Trust at the end of each calendar year and the receipts and disbursements for the same period.The annual report will also describe the changes in the assets of the Liquidating Trust and the actions taken during the period.
